WESTERFIELD, J.
Plaintiff sues for commissions on steamship repair work, which he claims to have solicited and obtained for the defendant, in the course of his employment as a solicitor or “runner.”
The trial court found that he was entitled to the amount claimed in his petition, $604.40, and rendered judgment accordingly. Defendant has appealed.
The issue, which is one entirely of fact, is elaborately discussed by the learned judge, a quo, in his reasons for judgment. Without repeating here what was there said, or giving an independent analysis of the evidence, we deem it sufficient to say that we are in accord with the conclusions reached by the trial court, consequently the judgment appealed from must be and it is hereby affirmed.